Citation Nr: 1211754	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  11-27 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement for medical services provided at Arnot Ogden Medical Center on June 13, 2010.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from May 1944 to May 1945.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a January 2011 determination by the Department of Veterans Affairs (VA) Medical & Regional Office Center (M&ROC) in Canandaigua, New York.  

This case was previously before the Board in November 2011 at which time the claim was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that there is no VA claims file for this Veteran, only a Combined Health Record (CHR).  There is also no Virtual VA paperless claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA payment or reimbursement of the costs of the private medical care provided on June 13, 2010, was not authorized prior to the Veteran's undergoing that treatment; nor did the Veteran request such authorization within 72 hours of admission.

2.  At the time of the June 13, 2010 treatment in question, the Veteran was not  service connected for any disabilities.  

3.  The evidence establishes that the private medical care rendered on June 13, 2010, was not for a medical emergency of such a nature that delay would have been hazardous to the Veteran's life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical services provided at Arnot Ogden Medical Center on June 13, 2010 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-.1008 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The duplicate CHR shows that the Veteran presented himself to the Arnot Ogden Medical Center on June 13, 2010 complaining of nausea and abdominal pain for the past three weeks.  An X-ray revealed a normal intestinal gas pattern.  Embolization coils noted level of left hypogastric artery origin related to an earlier endovascular procedure.  Also, a stent was noted in the left common iliac artery.  The discharge diagnosis was constipation.    

Subsequently, the Veteran filed a claim for reimbursement of medical services provided at Arnot Ogden Medical Center on June 13, 2010 and by decision dated in January 2011 the M&ROC denied the claim finding that "a prudent layperson would not have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health."  In his September 2011 notice of disagreement, the Veteran indicated that at the time of the emergency room visit on June 13, 2010 he thought he was having a heart problem due to sweating and weakness.  

In September 2011 correspondence it was noted that a Dr. Diaz had reviewed the notes in the file and found that the Veteran's claim should be denied.  Notably, it was noted that:

The Veteran was seen at the Bath VA Emergency Room the day before and could have come back to the VA ER (Emergency Room).  He presented himself to the Arnot Ogden Hospital Emergency Room for the same condition the next day, he was given specific discharge instructions to follow to relieve his constipation.  He had no complaints of vomiting, some mild cramping.  Abdominal xray negative for impaction.  Normal bowel sounds.  Bath VA ER was available.

In his substantive appeal, VA Form 9, the Veteran wrote that the VA Bath facility was approximately 35 miles and 45 minutes away but the Arnot Ogden Medical Center was only 15 minutes away.  He did not drive himself because he thought he was having a heart problem so he asked a friend to drive him.  

Pursuant to the November 2011 Board remand the claim, requesting that the  M&ROC associate the Veteran's VA claims file (if one exists) with the CHR so that confirmation can be made as to whether the Veteran was actually a veteran and, if so, whether he had service-connected for any disabilities.  The Board also requested that the M&ROC obtain all VA treatment records dated within the 24 months preceding the June 13, 2010 treatment, determine whether the negative opinion noted in September 2011 correspondence is an expert medical opinion and, if not, obtain such an opinion, and confirm whether VA hospital care near the appellant was available on June 13, 2010.

Pursuant to the November 2011 Board remand the M&ROC attempted to locate a copy of the Veteran's claims file but none was of record.  Therefore, it appears that the Veteran is not service connected for any disabilities.  The M&ROC also obtained VA treatment records dated from June 2008 to June 2010.  These records confirm that the Veteran was seen at the VA Bath facility on June 12, 2010 with complaints of constipation.  Also, in undated correspondence the M&ROC wrote that the September 2011 opinion was an expert medical opinion and was reviewed by Ms. Demonstoy., a registered nurse, as well as Dr. Diaz, Chief of Staff.  Furthermore, a January 2012 faxed statement Dr. Diaz again wrote that the treatment the Veteran received on June 13, 2010 was not a medical emergency and the VA Bath Medical center was available to treat the Veteran for constipation.  Dr. Diaz thereafter reiterated that a VA hospital was available on June 13, 2010, particularly VA Bath Medical Center, and had the ability to treat the Veteran for the condition treated at Arnot Ogden Medical Center.  

There is no evidence that the Veteran obtained proper authorization for payment of the private medical expenses he incurred in June 13, 2010, nor has the Veteran contended so.  

Legal Criteria

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities are not capable of furnishing the care or services required, the Secretary may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility. 38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the expense of VA must be authorized in advance. 38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission. 38 C.F.R. § 17.54.

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 (quoted below), VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a) For veterans with service connected disabilities. Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service- connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); (4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency. Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c) When Federal facilities are unavailable. VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120.  

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725  and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.  The provisions of the Act became effective as of May 29, 2000. To be eligible for reimbursement under this authority the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility.

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24- month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of that emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider.

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002.

The provisions of 38 U.S.C.A. §§ 1725 and 1728 were changed via legislation which became effective October 10, 2008.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110, 4123-24 (2008).  Specifically, the change of interest is that the word "shall" in the first sentence, replaced the word "may."  This made the payment or reimbursement by VA of treatment non-discretionary, if the veteran satisfied the requirements for such payment.  That is, under the version of §§ 1725 and 1728 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met.  Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement.  While the provisions became effective when the law was signed on October 10, 2008, there was no specific effective date or applicability date indicated for the provision.  There is a general presumption against the retroactive effect of new statutes. Landgraf v. USI Film Products, 511 U.S. 244 (1994).

Under both the former and revised versions of § 1725, the definition of the term "emergency treatment" was and is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility. 38 U.S.C.A. § 1725(f)(1)(B).

Also changed by the revision was how long emergency treatment continued, once the definition of "emergency treatment" was met.  Under the former version, treatment is considered emergent until the Veteran is transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.  Under the revised version, "emergency treatment" is continued until (i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no such facility agreed to accept such transfer; and (II) the non-VA facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a VA facility or other Federal facility.

Analysis

As a preliminary matter in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the veteran received in a private facility.  See Smith v. Derwinski, 2 Vet. App. 378 (1992); 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54. This is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In this case, the Veteran does not contend that authorization was requested prior to receiving the services at issue, and there is no evidence of record suggesting that any such authorization was given.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  The Veteran asserts that his treatment was emergent; however, he did not make an application to VA within 72 hours after the hour of admission on June 13, 2010.  Based on the foregoing, the Board finds that the medical services received on June 13, 2010 were not authorized. 

With regard to the exceptions for prior authorization contained in 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725, the Board finds that the Veteran's treatment on June 13, 2010 was not for a medical emergency.  The evidence shows that the Veteran was treated at a VA facility on June 12, 2010, one day prior to the June 13, 2010 treatment, and complained of constipation for the past two weeks.  On June 13, 2010 the Veteran again complained of constipation.  The June 2010 treatment records were reviewed by a VA physician in September 2011 and January 2012 and that physician characterized the Veteran's June 13, 2010 treatment as non-emergent  and a VA facility was feasibly available.  While the Veteran contends that he thought that his condition was emergent as he thought he was experiencing heart problems the Board notes that the June 13, 2010 treatment records do not contain any complaints of chest pain but only note complaints of abdominal pain.  Therefore, the Board finds the Veteran's recent assertions of heart trouble on June 13, 2010 to be not credible.      

The Board need not here determine whether the changes to U.S.C.A. §§ 1725 and 1728 as revised effective October 10, 2008 are to be given retroactive effect.  Whether the version effective prior to or since October 10, 2008 is applied, the result is the same; as the appeal must be denied because not all of the conditions for reimbursement have been met; the treatment in question was not emergent.

While the Board is sympathetic toward the Veteran, it is bound by the law, and its decision is dictated by the relevant statutes and regulations.  In the absence of evidence to establish that the Veteran meets the criteria for payment or reimbursement of medical services provided at Arnot Ogden Medical Center on June 13, 2010, either on the basis of eligibility under 38 U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725, payment or reimbursement of those services is not warranted.    

Notice and Assistance

As this case concerns a legal determination as to whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. § 1703, 1725, and 1728, the provisions of 38 U.S.C.A. §§ 5103, 5103A are not applicable.  The provisions of 38 U.S.C. Chapter 17 and the relevant regulations contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and other evidence or statements that are deemed necessary and requested for adjudication of the claim.  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required.  38 C.F.R. § 17.132.

The Veteran was notified of the decision and his appellate rights in January 2011 and provided with a the statement of the case in September 2011 that informed him of the evidence that VA had considered, the pertinent laws and regulations, and the reasons and bases for VA's decision.  All pertinent evidence regarding the reported non-VA medical treatment in has been obtained and associated with the CHR.  Based upon the above analysis, the Board finds that VA has fulfilled its duty to assist the appellant in the development of the current claim.


ORDER

Payment or reimbursement for medical services provided at Arnot Ogden Medical Center on June 13, 2010 is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


